Case: 3:99-cr-00078-WHR-MRM Doc #: 62 Filed: 09/09/20 Page: 1 of 2 PAGEID #: 390




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


    UNITED STATES OF AMERICA,           :
                                             Case No. 3:09-cr-165
               Plaintiff,
                                             See also 3:99-cr-78, 3:00-cr-78,
         v.                             :
                                             3:16-cv-69, 3:20-cv-285, 3:20-cv-286
    MICKEY FUGATE,
                                             JUDGE WALTER H. RICE
               Defendant.               :




         DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
         JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #128);
         OVERRULING WITH PREJUDICE MOTION TO VACATE UNDER 28
         U.S.C. § 2255 (DOC. #127); DENYING CERTIFICATE OF
         APPEALABILITY AND LEAVE TO APPEAL IN FORMA PAUPERIS;
         JUDGMENT TO ENTER IN FAVOR OF PLAINTIFF AND AGAINST
         DEFENDANT; CASE TO REMAIN TERMINATED ON DOCKET




        Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Michael R. Merz in his Report and Recommendations, Doc. #128,

as well as upon a thorough de novo review of this Court’s file and the applicable

law, the Court ADOPTS said judicial filing in its entirety. Although the parties were

notified of their right to file Objections to the Report and Recommendations, and of

the consequences of failing to do so, no Objections were filed within the time

allotted. 1




1
   Defendant requested and was granted an additional fourteen days, until August
3, 2020, to file Objections. However, none was filed.
Case: 3:99-cr-00078-WHR-MRM Doc #: 62 Filed: 09/09/20 Page: 2 of 2 PAGEID #: 391




        For the reasons explained by Magistrate Judge Merz, the Court OVERRULES

WITH PREJUDICE Defendant’s Motion to Vacate Under 28 U.S.C. § 2255, Doc.

#127.

        Given that Defendant has not made a substantial showing of the denial of a

constitutional right and, further, that the Court’s decision herein would not be

debatable among reasonable jurists, and because any appeal from this Court’s

decision would be objectively frivolous, Defendant is denied a certificate of

appealability and leave to appeal in forma pauperis.

        Judgment will be entered in favor of Plaintiff and against Defendant.



        The above-captioned case, along with cases 3:99-cr-78, 3:00-cr-78, and

3:16-cv-69, shall remain terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.

Case numbers 3:20-cv-285 and 3:20-cv-286 shall be terminated.




                                                                   (tp - per Judge Rice authorization after his
Date: September 8, 2020                                            review)
                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                           2
